‘776




                 OFFICE OF THE AlTORNEY GENERAL OFTEXAS
                                           AUSTIN
G-=.-
A--



        Ronorablo        H. 1. Pitman
        county     hlditor
        lrayette       County
        Ia   Orangr,      Texar

        Dear Sir:




                                                           opinionrromth3.8de-
        partment on the above                              II been reaelved.




                                                      of Trustee8    aonslstlng




                                          oher properly laeued when signed
                                       sided   and Seoretary of the Board or
                                     igned by a znajority o? the Board Wm-

                               Art1010 8808, Vornon’e Annotated     Ulvll   Statutea,
      pmvldss          thatr
                            *The board of county sahool trustee@    at itr
                 next meeting after    suoh oonrolldation    oi sohool die-
                 trlots   is deolarad, rhall appoint a boardllof z:ven
                 trurteor    ror tha oonsolldatrd  distriat.
                                                                            777



Honorabls   H. W. Pitman, pags C



                Artiols   8805, VernonL’s Annotate4 Civil Statutss,
provldss *ths term ‘didriot’       a8 used in thfs and ths suoossd-
 ing ninr artialss    means *oonsolidatsd   oommon eohool distriots*
OP ‘oonsolidatsd     indspsndsot sohool 4lstrlot~.~   This artlols
also provides for ths number or sohool trustees for those din-
triot  ooasolidatod     under said artiols.

               Artioles  E749, 87Sl and g758,        Vernon’s   Annotated
Statutes,   read, as r0ii0w8t
                 “ht.    g729,    Bald trustees    shall havs fhs
     management snd oontrol oi ths publio sohools an4
     the publfo sohool grounds8 and thsy -shall dstsrmins
     how many sohools shall bs maintains4 tn their sohool
     dlstrlot,     snd at what points thop shall bs looa)rdl
     provided,     t&t    not more than ens sohool for whit.
     ohlldrrn end 011s sohool ior          oolorsd ohildrsn shall
     bo’sstabllshs4       ror saoh sixtosn squsrs milss or ter-
     ritory    or major irsotion       thereof,   within sush dls-
     triotl    and they shall dstermins when fhs sohools
     shall be opened and when olossd.             They shall harm
     the power to smploy and dismiss tsaohsrs1 but in
     oass ot 4lsmiesal,        tsaohers shall have ths right or
     appssl to ths oounty an4 State Superintendsnts,              They
     shall oontraot with tssohers and manage an4 supsniss
     ths sohools,      subjsot to ths rules and regulations         of
     the oounty an4 Btats Superintendsntsl             thsy shall ap-
     prove all olaims against sahool funds or their dir-
     triot;    providsd,    that tho truatess,      in making oon-
     tracts with taaohsrs,         shall not oraate a dsfioienoy
     4sbt against the district.*
              l&t. 8751. Th4 amount oontraatad by truatess
     to bs paid a teaohrr shall bs paid on a check drswn
     on the oounty treasurer by a majority of the trustsss
     an4 approved by ths oounty superlntan4ent,W
               “Art. g75g.  The trwtses    or a sohool dietriot
     shall oontraot for ths amotion      or the buildings and
     suparlntend ths oonstruotion    ot ths samej and the oounty
     supsrintsndsnt   shall draw his warrant upon ths sohool
     run4 so appropriated   only upon the aooounts first      ap-
     proved by thsm. No mrohanlo, oontraotor,       material man,
     OT other person, oan oontraot for, or in‘ any other man-
     ner have or aoqulm,    any lien upon the houso so ersatsd
     or ths land upon whloh ths ssms ti situatadl      an4 all
     oontraots with suoh parties    shall sxprsssly   stipulatr
     ror a waiver of suoh llsn.*
 Eonorabls   H. W. Pitman, pago 3




                  Artiole   2948,   Vernon’s   Annotated   Statutss,
 p~ovl4es that:
                  *Said trustees  shall be a body polltlo
       and oorporate     in law, and shall br known by and
       under the tltls     and name Of 41striot  trMtOe8
       oi 4lstrlot    number         ,and county 0r
       Stats oi Texas! and as suoh may oontraot andbr’
       oontraoted with, aus and bs sue4, plea4 OP br
       implsadrd, in any court 0r this State of propsr
       juris4iotion,     and may xwoeivo any girt, grant,
       donation OP drvisr made ror the use of tho publio
       sohools or the dietriot.      All reports and other
       orfioial    papers shall bs heads4 with tha number
       0r district    and name 0r 0ounty.s
                It will   ba notod under Artiole    E949, supra,    that
the Board of Trustees shall approve all olaims against sohool
rtm48  of their 418triot; provided      that ths trustres,ln      making
oontraots with teaohers,     shall not oreate a deiioienoy      debt
against ths distriot.      It will bs sssn that under Artiolo       3751,
supra, that thr amount contraate       bt trustees   to br paid to
tsaohers shall be paid on a oheoh drawn on the oounty trsasurer
by a majority of the trueteas and approved by tha oounty super-
iatsndrnt.   In oontraoting   for buildings   and supsrinten4ing     the
oonstruotlon of the dams, ths oounty superintendsnt          shall draw
his warrant upon ths sahool funds so appropriated        only upon
ths aooounts rirat approvad by the trustees        or the sohool dis-
triot oontraoting    ior buildings  and ths superlntanding      or ths
oonstruotion   thsrsof.
                 A rohool   boar4 1s a orsature    of the   len and has
only suoh jurisdiotion      as expreaaly given by the statutes OP
nsosssarily    lmplle4 therein.     Among tha lumeratsd powers or
trustses    of oomraon sohool dlstriots    are ths managamsnt and
control of the publio sohools and grounds, the dstrwinatioa
or the looation     and number or sohools,     the employment of teaoh-
ore, and the approval oi all olaims against sohool run&s of
their 4istrlots.      Sohool boards may adopt suoh reasonable rulss
ana rsguletions     as are neaessary ior the managemsnt and control
or the sohools.      Au4 in general they may administer the sohool
airairs   unde their    au ervlaion    An *u*h muw~r **
judgment, wlfl aaoompl&ah ths wholesome objeots 0) %‘%a-
tional poliolas.     Indspandant Sahool Distriot     vs. Salvatierra.
33 S. W. (2nd) 790, appeal dismisse4 and osrtiorari           dsnisd,
tS4 U. 8. SSO Mesquite       Indspsndsnt    ~ohoal Dietriot   vu. Ore**,
57 8. W. (83-14f &4Zi La* v*. Laonard. In&. Sah. Dist.,          24 8. W.
(2Ua) 449. Texas J’urisprudenaa, Vol. 37, p, 938.
                                                                            779



Honorable    H. W. Pitman,    page 4




                 In visw oi the roregoing    authorities   you are
respeotfully    advised that it is the opinion of this dspart-
mant that oheaks drawn on the oounty trsasursr         to pay teaoh-
srs their salaries     as oontraoted by the trustee6 must be
signed by a majority of the trustees       and approve4 by the
oounty superintendent.       IOU are further a4vlsr4 that in the
oonstruotlon    oi buildings   and superlnten4lng    the oonstruation
thereof,    that ths oounty superintendent     ahall draw his war-
rant upon the sohool fund so apportioned        only upon the ao-
aousts first    balng approvrd by the trustees      of the 00mm05
sohool distrio t .
               You are further advlaod that it is our opinion
that the sohool boar4 or oommon sohool dlstriots      must approve
all olaims agalnet the sohool funds of thrlr dlstriots       and
that said sohool bcerde may adopt suoh reasonable rules and
regulations  as ara neaeasary for the oontrol and management
or the sohools and unles8 speoirioally    prohibited   by statute
as in the oaso of oheoks to pay the salaries      of 6ohool teaohere
and to pay for the oonstruatlon   Or building8   the 6ohOol boar4
may approve suoh olalms and authoriaa the president and seore-
tary or the boar4 or trustees   to rign voucher8 or aheoke ror
other neOO66ary and inoidental   expenditures.
                 Truatlng    that the foregoing      fully   answers your
Inquiry,    ws are
                                               Yours very truly
                                          ATTORNEY     UNNENAL
                                                             OF TEXAS




                                                         AM011 Willlana
                                                              Assistant
AWIEP